 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDCityMotor Company,Inc.andLocal Lodge No. 1046,International Association of Machinists and Aero-space Workers,AFL-CIO. Case 19-CA-6658October 25, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYdeed be admissible.4 The evidence proffered herein,however, does not satisfy such criteria.We note that the Administrative Law Judge inad-vertently neglected to include a description of theappropriate unit in his recommended Order and the"Notice to Employees." We have therefore correctedhis recommended Order and the notice to include adescription of the appropriate unit.ORDEROn February28, 1974,Administrative Law JudgeGeorge Christensen issued the attached Decision inthisproceeding.Thereafter,theGeneral Counselfiled exceptions and a supporting brief, and the Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge to theextent consistent herein and to adopt his recom-mended Order,as modified.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) and(5) of theAct byrefusing to bargain with LocalLodge No. 1046, International Association of Ma-chinists and Aerospace Workers,AFL-CIO,herein-after IAM or Charging Party, concerning the wages,rates of pay,hours,and working conditions of PatChristensen and Pat Bauer.'The Administrative Law Judge also found that Re-spondent did not otherwise violate the Act. Hereached the latter conclusion because the issue of thesupervisory status of Alma Miller, who the GeneralCounsel alleges should be included in the bargainingunit, was not litigable herein.That issue,he properlyfound, (1) had been litigated in a prior representationcase involving the same parties,'and (2)neither theGeneral Counsel nor the Charging Party had eitherprofferedany newlydiscovered or previously un-available evidence or had shown sufficient changedcircumstances to justify permitting relitigation of theissue.We agree with the Administrative Law Judge'sanalysis.3He did not rule that such an issue maynever be relitigated in a "C" case proceeding. Wherenewly discovered or previously unavailable evidenceor sufficiently changed circumstances exist, or whereno party raises objection, such evidence would in-Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, CityMotor Company, Inc., Great Falls, Montana, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1.Insert the following language after the finalword in paragraph 1:or any other employees in the following appro-priate unit:Alloffice clerical employees employed byCityMotor Company at its Great Falls, Mon-tana facility, excluding all shop clerical employ-ees,partsmen, confidential employees, profes-sional employees, guards, supervisors as definedin the Act, and all other employees.2.Substitute the following paragraph for para-graph 2(a):"(a)Recognize and bargain with the IAM at itsrequest as the duly designated exclusive collective-bargaining representative of its employees in theabove-described appropriate unit, which includes PatChristensen and Pat Bauer, concerning wages, ratesof pay, hours, and working conditions."3.Substitute the attached notice for that of theAdministrative Law Judge.In the absence of exceptions, we adoptpro formathese findings of theAdministrative Law Judge.ICase 19-RC-6666.'Jack L. Williams. D.D.S., d/b/a Empire Dental Co.,211NLRB 860(1974).Member Jenkins would find that the alleged changed circumstancespermitted further litigation of Miller's status as a supervisor but would con-clude on the basis of the total record evidence that Alma Miller is a supervi-sor.Barwood. Inc..209 NLRB 19 (1974), where no objection was raised tothe introduction of evidence concerning an issue which had been litigated inan earlier representation case involving the same parties, should he distin-guished from the situation herein where objection to such introduction wastaken.214 NLRB No. 38 CITY MOTOR COMPANY, INC.299APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAftera trial at which all sides had the opportunity topresent evidence,theNationalLaborRelationsBoard found that we violated the law and ordered usto perform certain acts and not to perform others,and to post this notice informingyou ofthem.Wetherefore wish to informyou that:WE WILL NOTpersist in our failure or refusal tobargain with LocalLodge No.1046, Interna-tional Association of Machinists and AerospaceWorkers,AFL-CIO,concerning the wages,rates of pay,hours and working conditions ofPat Christensen and Pat Bauer,or otheremploy-ees in the bargaining unit describedbelow. Thebargaining unit consists of:All office clerical employees employed by usat our Great Falls, Montana facility, exclud-ing all shop clerical employees,partsmen,confidential employees,professional employ-ees, guards,supervisors as defined in the Act,and all other employees.WE WILL, atthe requestof Local Lodge No.1046, International Association ofMachinistsand Aerospace Workers,AFL-CIO,recognizeand bargain with it concerning the wages, ratesof pay,hours, and working conditions of PatChristensen and Pat Bauer, and other membersof the bargaining unit described above.CITY MOTOR COMPANY,INC.lationsAct, as amended (hereinafter called the Act), byrefusing to bargain with the IAM concerning the wages,rates of pay, hours, and working conditions of Alma Mill-er, Pat Christensen, and Pat Bauer.City admitted its refusal to bargain with the IAM con-cerning the aforementioned employees, but states it did notcommit any violation of the Act because the three personsin question were excluded from the unit found appropriateby the Board in a prior representation proceeding. Cityalleges the parties stipulated at a hearing concerning thatrepresentation proceeding that Miller was in the excludedcategory of a supervisor and a finding to that effect wasentered by Regional Director; a further finding was en-tered that Christensen's predecessor,MarieWelsh, waswithin the excluded category of a confidential employee;and that those findings are not relitigable in this proceed-ing. City alleges that Bauer was never employed by it, andthat the inclusion of these three persons with the unit, with-out affording them an opportunity to cast a ballot regard-ing their choice for collective-bargaining representation,would deprive them of rights guaranteed by the Act.The issues in this proceeding are:1.Whether the Board order in Case l9-RC-6666 ex-cludingMiller from the voting unit as a supervisor andexcluding Welsh as a confidential employee bars the entryof contrary determinations in this proceeding.2. If not, whether Miller and Christensen are within theunit.3.Whether Bauer is included within the unit.4.Whether the entry of an order directing City to bar-gain with the IAM regarding the wages, rates of pay, hours,and working conditions of Miller, Christensen and Bauerwithout a new election violated rights guaranteed to suchemployees under the Act.The parties appeared by counsel at the hearing and wereafforded full opportunity to adduce evidence, examine andcross-examine witnesses, argue, and file briefs. Briefs havebeen received from the General Counsel and City.Based on my review of the entire record, observation ofthe witnesses, perusal of the briefs and research, I enter thefollowing:DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,Administrative Law Judge: OnDecember 18, 1973,' I presided over a hearing at GreatFalls,Montana,to try issues raised by a complaint issuedon November 16 on the basis of a charge filed by LocalLodge No. 1046,International Association of Machinistsand Aerospace Workers,AFL-CIO,'on September 26.The complaint alleged thatCityMotor Company, Inc.,3violated Section 8(a)(5) and(1) of the National Labor Re-1Read 1973 after allfuture date referencesomitting the year.2Hereaftercalled IAM.Hereaftercalled City.FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe complaintalleged,City admitted,and I find thatCity atall times pertinent was a Montana corporation en-gagedin selling autosin Great Falls,Montana;that duringthe calendaryear 1972 City sold goodsvalued in excess of$500,000 and purchased and receivedfrom outside Mon-tana goods valued in excessof $50,000.The complaintalleges,the answer admitted, and I findthatCity at alltimes pertinent was an employer engaged incommerce in a business affecting commerceand the IAMwas a labororganization within the meaning of Section2(2), (5), (6), and (7) of the Act. 300DECISIONS OFNATIONALLABOR RELATIONS BOARD11.THE ALLEGED UNFAIR LABOR PRACTICESA. The Unit and Majority Status1.The petitionOn May 4, the IAM filed a petition for certification asthe exclusive collective-bargaining representative of City'soffice and clerical employees. At that time and for sometime previous, the IAM represented City's mechanical andrelated employees and was party to a contract with City fora term extending through 1974.2.The hearing on the petition and unit findingsOn May 21, a hearing was conducted on the IAM peti-tion before a Hearing Officer designated by the RegionalDirector of Region 19. There was no dispute between theparties over the inclusion within the unit of the warrantyclaims clerk, the telephone operator, and the cashier andthose three employees were included within the unit. Cityobjected to the inclusion of Alma Miller within the unit onthe grounds she was a supervisor within the meaning of theAct. City also objected to the inclusion of office clericalemployees Leona May, Elizabeth Heal, Ladonna Foos,and Marie Welsh on the ground they were confidentialemployees.Robert Oakland, City's president and general managerwas the only witness who testified concerning the duties ofthe five disputed employees at the hearing.a.MillerOakland testified that Miller was City's business manag-er-accountant; that she was in charge of all the Company'srecords; she kept all personnel records and pay recordsand prepared daily operating records andfinancial state-ments; she called the employment services when new hireswere needed among the office clerical employees and inter-viewed the prospective hires; she either hired or effectivelyrecommended the hire of all but one of the seven officeclerical employees then employed by City; she set theirrates of pay; she had discharged several office clerical em-ployees; she was paid an hourly rate of pay much higherthan the other office clerical employees; she and other de-partment heads regularly received a yearend bonus whichwas not paid to the other office clerical employees; and shewas covered by the same insurance plan as departmentheads and office clerical employees were not covered there-by. The IAM representative who appeared on its behalf atthe hearing stipulated to the exclusion of Miller from theunit based on Oakland's testimony and a finding to thateffect was subsequently entered by the Regional Director.Miller was excluded from the unit and did not vote.b.Welsh,May, Foos and HealOakland testified that Marie Welsh was his secretary;4 An admitted supervisor under the Act.typed sales contracts and applications for title and insur-ance contracts; handled his and the department heads' cor-respondence;was in charge of the office clericals inMiller's absence; and typed letters regarding labor rela-tions during a previous IAM attempt to organize City'ssalesmen.He testified that Leona May did posting andpayroll,ElizabethHeal did bookkeeping and balancedcash, and Ladonna Foos did calculations for the salesmen.City contended that all four thus were privy to "confiden-tial" information and should be excluded from the unit asconfidential employees.On the basis of the foregoing, the Regional Directorruled that May, Heal, and Foos were not confidential em-ployees, but that Marie Welsh, apparently on the basis ofOakland's testimony that she was his secretary and typedletters regarding the IAM attempt to organize the sales-men, was a confidential employee with respect to laborrelations matters.3.The unit findingOn May 31, the Regional Director issued his decision inCase 19-RC-6666 finding appropriate for collective-bar-gaining purposes a unit consisting of "All" office clericalemployees employed by the employer at its Great Falls,Montana facility, excluding all shop clerical employees,partsmen, confidential employees, professional employees,guards, supervisors, as defined in the Act and all otheremployees."In that decision, he specifically excluded Miller from theunit and eligibility to vote as a supervisor and excludedWelsh from the unit and eligibility to vote as a confidentialemployee.He directed an election among the other six employees;namely,May, Heal, Foos, the warranty clerk, telephoneoperator, and cashier.54.Theelection and certificationAn electionwas duly conducted on July 2. Fiveof the sixeligible employees participated in the election.All five par-ticipants designatedthe IAMas their desired collective-bargaining representative.On July16 the Regional Direc-tor certified that theIAM was theexclusive collective-bar-gaining representative of the unit employees.5.ConclusionOn the basis of the foregoing, I find and conclude thatthe unit set out in section II,A,3, above, is appropriate forcollective-bargaining purposes and that the IAM has repre-sented a majority of City's employees within that unit sinceJuly 16.B. The RefusalTo BargainThe parties stipulated and I find that on September 24the IAM requestedCity tobargain with it concerning thewages, rates of pay,hours, and working conditions of Alma5Their names do not appear in the record. CITY MOTOR COMPANY, INC..301Miller, Pat Christensen, and Pat Bauer, and that on thatsame date City refused to do so.C. TheRes JudicataIssueNormally, matters determined in a previous representa-tion proceeding may not be relitigated in an unfair laborpractice proceeding involving the same parties, absentnewly discovered evidence, previously unavailable evi-dence,or changed circumstances.6The thresholdquestioniswhether the General Counsel or the Union in this pro-ceeding proffered evidence which would justify relitigatingthe exclusion of Miller and Christensen (as Welsh's re-placement) from the unit.1.Alma MillerThe only evidence produced by the General Counsel orIAM in support of their position that the issue of Miller'sexclusion was relitigable consisted of testimony by AlmaMiller challenging or contradicting some of Oakland's tes-timony at the representation proceeding.It is clear that Miller was employed by City at the timeof the representation hearing and neither the GeneralCounsel nor the lAM produced any proof that any effortwas made to call Miller to testify or that she was unable orunwilling to appear.Thus, the proffered evidence at this proceeding is neithernewly discovered nor previously unavailable to a diligentrepresentative.With reference to changed circumstances since the rep-resentationhearing, the only evidence proffered wasMiller's testimony that she had not hired or discharged anyoffice clericals since the representation hearing nor for aperiod of time prior thereto, plus a document published byCity on August 9 listing Miller as an accountant-assistantoffice manager rather than accountant-business manager.On the basis of the foregoing, I find and conclude thatthe General Counsel and the IAM have failed to advanceany justification permitting the relitigation of the RegionalDirector's determination in Case 19-RC-6666 that AlmaMiller was a supervisor under the Act and therefore ex-cluded from City's office clerical unit.1 therefore shall recommend that City's motion to dis-miss those portions of the complaint alleging that Citycommitted an unfair labor practice by refusing to bargainwith the IAM concerning Miller's wages, rates of pay,hours, and working conditions violated Section 8(a)(1) and(5) of the Act be granted.D. Pat Christensen and Marie WelshMarie Welsh quit her City employment on June 30. PatChristensen was hired on July 10.As noted heretofore, Oakland was the only witness totestify concerning the duties performed by Marie Welsh. Areading of the transcript before the Hearing Officer in therepresentation proceeding and the findings of the RegionalDirector, based on the Hearing Officer's report and recom-mendations following the conclusion of that hearing, dis-closesthat the Regional Director apparently based his ex-clusion of Welsh from the unit on Oakland's testimony thatWelsh was his secretary and typed some correspondencefor him concerning an earlier attempt by the IAM to orga-nizeCity's salesmen.As in the case of Miller, no attempt was made by anyoneto callWelsh as a witness at the hearing in the representa-tion proceeding, nor was any evidence proffered that shewas unable or unwilling to attend or testify at that proceed-ing.Welsh did testify before me. She testified her sole taskhaving anything to do with labor relations consisted in typ-ing a letter prepared by Oakland addressed to the employ-ees stating the pros and cons of union representation. Shestated the letter was typed by her in April or May 1973 anddistributed to employees.Such testimony cannot qualify either as newly discov-ered evidence or evidence previously unavailable to a dili-gent representative, nor does it constitute any changed cir-cumstances.The testimony of Marie Welsh shall therefore be disre-garded.However, the uncontradicted testimony of Pat Christen-sen indicates her terms of hire and duties were differentfromWelsh's and thus qualify as "changed circum-stances."Christensen was hired as areceptioniston the "frontdesk" in the salesroom, on the display floor, away from theoffice area. She greeted customers, answered verbal andtelephone inquiries, directed customers to salesmen and,when not performing these functions, she typed title appli-cations, bids, and other materials. She did not function asOakland's "secretary." During the time period dating fromher hire to the date of the hearing before me (July 10-December 18) Christensen only spent a tiny portion of hertime typing any material dealing with labor relations-andthat material consisted of a summary of benefits in answerto a questionnaire, a document for employees to sign relat-ing to whether they wished to take the Monday prior toChristmas and New Year's as holidays, and a dismissalletter.I find that the Christensen testimony demonstrates suffi-cient "changed circumstances" to warrant my consider-ation thereof and further find that Pat Christensen is an"office clerical employee" within the meaning of that lan-guage in the May 31 unit specification and that she isnot a"confidential employee" within the unit exceptions.Itherefore further find and conclude that City violatedSection 8(a)(1) and (5) of the Act by its September 24 re-fusal to bargain with the IAM concerning the wages, ratesof pay, hours, and working conditions of Pat Christensen.E. Pat Bauer6Pittsburgh Plate Glass Company v. N. L. R. B.,313 U.S. 146 (1941);Wilson& Co., Inc.,159 NLRB 705 (1966):Clark Shoe Company.88 NLRB 989(1950);Frito-Lay Inc.,161NLRB 950 (1966). andPepsi-Cola Buffalo Bot-tlingCompany,171NLRB 157 (1968).For some time priorto 1973, Cityoperated(and contin-ues to operate)a truck and auto leasing and rental businessunder a franchise agreement with a national franchiser of 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuchoperations,Chevway Inc. (hereinafter calledChevway). Under the terms of that franchise agreement,Chevway purchased autos and trucks from City and otherdealers andCity, as Chevway's agent.leased and rentedout vehicles under the usual contracts utilized in that busi-ness, with City named in such leases and rental agreementsas the lessor.The leasing and rental operations, at all times pertinent,were conducted by City from a building approximately 100feet from the building containing its main office, show-room, and shop.Prior to August 6, the clerical work associated with theleasing and rental operations was performed by a managerand two salesmen. These men were under Oakland's direc-tion and supervision and were paid by City. The leasingand rental manager, for some time prior to August, soughtto persuade Oakland to hire a full-time office clerical em-ployee to handle the telephone and paperwork at the leas-ing and rental office. Oakland authorized the hire of anoffice clerical for that purpose in early August.Pat Bauer was interviewed and hired by City's officemanager on August 6 to handle the office clerical work atthe leasing and rental office.Bauer waspaid by City. She punched a timeclock dailyatCity'smain office. The lease and rental records werekept at the main office; Bauer or one of the salesmen or themanager carried the contract files between the two build-ings as the occasion warranted. Bauer's duties consisted ofanswering the telephone, greeting customers, answeringquestions, getting information, and typingleaseand rentalcontracts. On two occasions, she also did typing work nor-mally performed by City's office clerical employees at itsmain office.On the basis of the foregoing, I find and conclude thatBauer at all times since her August 6 hire was an officeclerical employee of City within the unit set forth in theRegional Director's May 31 decision and direction of elec-tion and that City therefore violated Section 8(a)(1) and (5)of the Act by its September 24 refusal to bargain with theIAM as Bauer's duly designated exclusive collective-bar-gaining representative of City's employees within that unit.CONCLUSIONS OF LAW1.At all times pertinent, City was an employer engagedin commerce, in a business affecting commerce and theIAM was a labor organization within the meaning of Sec-tion2(2), (5), (6), and (7) of the Act.2.A unit consisting of all office clerical employees em-ployed by Cityat itsGreat Falls, Montana facility, includ-ing its leasingand rental facility, excluding all shop clericalemployees, partsmen, confidential employees, professionalemployees, guards, supervisors, as defined in the Act, andall other employees, at all times pertinent has been a unitappropriate for collective-bargaining purposes within themeaning of Section9 of the Act.3.Since July 16 the IAM has represented a majority ofthe employees within the aforesaid unit.4.At all times since their date of hire, Pat Christensenand Pat Bauer have been office clerical employees em-ployed by City and included within the unit heretofore de-scribed.5.By its September 24 refusal to bargain with the IAMat its request concerning the wages, rates of pay, hours, andworking conditions of Pat Christensen and Pat Bauer, Cityviolated Section 8(a)(1) and (5) of the Act.6.City has not otherwise violated the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that City engaged in unfair labor practicesin violation of Section 8(a)(I) and (5) of the Act, I shallrecommend that it be directed to cease and desist there-from and to take certain affirmative action designed toeffectuate the purposes of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER7F. The Absence of an Opportunity to VoteFindings have been entered heretofore that five of thesix employees within the unit cast ballots in the electionand that all five cast ballots favoring representation by theIAM.It is clear that neither Christensen nor Bauer could havevoted in that election inasmuch as they were not employeduntil a later date. And even if they had been afforded anopportunity to vote and voted against the IAM, the votenevertheless would have been five to two for IAM repre-sentation.I find the City argument frivolous that an order directingCity to bargain with the IAM concerning Christensen andBauer's wages, etc. violates their Section 7 rights under theAct. The fact employees are hired subsequent to an elec-tion is not a basis for ordering a second election. In anyevent, the votes of these two employees, even if cast ad-versely, would not affect the results.Respondent City Motor Company, Inc., Great Falls,Montana, its officers,agents, successors,and assigns,shall:1.Cease and desist from failing or refusing to bargain ingood faith through a duly authorized representative oragent with the IAM, at its request, concerning the wages,rates of pay, hours, and working conditions of City em-ployees Pat Christensen and Pat Bauer.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a)Recognize and bargain with the IAM at its requestas the duly designated exclusive collective-bargaining rep-resentative of its office clerical employees, including PatIn the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48 of the Rules and Regulations, be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes. CITY MOTOR COMPANY, INC.303Christensen and Pat Bauer, concerning their wages, ratesfor Region 19, after being duly signed by City's authorizedof pay, hours, and working conditions.representative, shall be posted by it immediately upon re-(b) Post at its place of business in Great Falls, Montana,ceipt thereof and maintained by it for 60 consecutive dayscopies of the attached notice marked "Appendix." 8 Copiesthereafter, in conspicuous places, including all placesof said notice, on forms provided by the Regional Directorwhere notices to employees are customarily posted. Rea-sonable steps shall be taken by City to insure that suchnotices are not altered, defaced, or covered by any otherIn the event that the Board'sOrder is enforced by a Judgment of amaterial.United States Court of Appeals, the words in the notice reading "Posted by(c)Notify the Regional Director for Region 19, in writ-Order of the National Labor Relations Board" shall read "Posted Pursuanting,within 20 days from the date of this Order, what stepsto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor RelationsBoard."City has taken to comply herewith.b